Citation Nr: 0945034	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  93-26 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of surgery of the right fifth toe, on appeal from an initial 
grant of service connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
a left shoulder disability, prior to September 27, 2002, on 
appeal from an initial grant of service connection.

3.  Entitlement to an evaluation in excess of 10 percent for 
a left shoulder disability, after March 31, 2003, and prior 
to November 25, 2003, on appeal from an initial grant of 
service connection.

4.  Entitlement to an evaluation in excess of 10 percent for 
a left shoulder disability, after February 1, 2004, and prior 
to April 27, 2009, on appeal from an initial grant of service 
connection.

5.  Entitlement to an evaluation in excess of 20 percent for 
a left shoulder disability, after April 27, 2009, on appeal 
from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army 
from May 1971 to August 1991.  He subsequently retired from 
the military in August 1991.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from various rating decisions 
issued by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a January 1993 
rating decision, the RO granted service connection for 
hypertension and assigned an initial rating of 10 percent.  
The RO also granted service connection for osteoarthritis of 
the left hip, bilateral hearing loss, bilateral ankle sprain 
residuals, bilateral patellofemoral syndrome and the 
residuals of surgery to the right little toe; initial 
noncompensable ratings assigned for each one of these 
disabilities.  A July 2001 RO rating decision denied the 
appellant's claim for service connection for generalized 
arthritis of multiple joints.  In an August 2002 rating 
decision, the RO granted service connection for a left 
shoulder disability characterized as tendonitis and assigned 
an initial evaluation of 10 percent.

In June 2003, the appellant appeared before a Veterans Law 
Judge (VLJ) (of the Board) in Atlanta, Georgia.  A transcript 
of that hearing was produced and has been included in the 
claims folder for review.  In September 2009, the appellant 
was informed that the VLJ that he presented testimony before 
in June 2003 had since left the Board.  He was asked whether 
he wished to provide testimony before another VLJ.  He 
subsequently notified the Board that he did not desire 
another hearing.  

In March 2004, the Board then remanded the case for 
additional development.  The claim was then returned to the 
Board and the Board then issued a Decision/Remand in January 
2007.  The Board denied increased ratings for 
hypertension/tachycardia, bilateral hearing loss, a left hip 
disability, a right ankle disorder, a left ankle disability, 
and a bilateral knee disability.  Service connection was also 
denied for generalized arthritis of multiple joints.  The 
remaining two issues, those involving the left shoulder and 
the right fifth toe, were remanded so that additional medical 
evidence and information could be obtained.  

The record indicates that in July 2009, the Appeals 
Management Center issued a rating action with respect to the 
appellant left shoulder disability.  In that action, the 
Appeals Management Center awarded a 20 percent disability 
evaluation for the left shoulder disability effective April 
28, 2009.  This is not a full grant of the benefit sought on 
appeal because a higher rating is available.  Regarding a 
claim for an increased rating, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thus, these issues remain 
before the Board. The claim has since been returned to the 
Board for review.  

In March 2009, the appellant submitted a claim for 
entitlement to a total disability evaluation based on 
individual unemployability due to his service-connected 
disabilities (TDIU).  A review of the record indicates that 
action on this request has not occurred.  This claim is 
referred back to the RO for development and any action that 
may be required.  


FINDINGS OF FACT

1.  The appellant's right fifth toe disability produces pain 
and discomfort, and it has been shown to be deformed and 
limited in its range of motion.  

2.  The appellant's left shoulder disability is manifested by 
complaints of pain, occasional guarding of movements, and 
mild to moderate limitation of movement; there is no evidence 
of fibrous union, nonunion, recurrent dislocations, or loss 
of head of the humerus. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, the 
criteria for a 10 percent disability for the residuals of 
surgery of the right fifth toe, on appeal from an initial 
grant of service connection, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 5284 
(2009).  

2.  Resolving reasonable doubt in the appellant's favor, the 
criteria for a 20 percent disability evaluation, but no 
higher, for a left shoulder disorder, prior to September 27, 
2002, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.104, Diagnostic Code 5201 (2009).  

3.  Resolving reasonable doubt in the appellant's favor, the 
criteria for a 20 percent disability evaluation, but no 
higher, for a left shoulder disorder, after March 31, 2003, 
and prior to November 25, 2003, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 5201 
(2009).  

4.  Resolving reasonable doubt in the appellant's favor, the 
criteria for a 20 percent disability evaluation, but no 
higher, for a left shoulder disorder, after February 1, 2004, 
and prior to April 27, 2009, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 5201 
(2009).  

5.  The rating criteria for an evaluation in excess of 20 
percent for a left shoulder disability, after April 27, 2009, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.104, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim arises from the appellant's disagreement with the 
initial disability rating following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the 
appellant, and for which he authorized VA to request, have 
been obtained.  38 U.S.C.A. § 5103A (West 2002).  VA has 
associated with the claims folder the service medical records 
and reports of his post-service treatment records for his 
shoulder and foot disabilities.  He has also been afforded 
formal VA examinations to evaluate the nature, extent and 
severity of these conditions.  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the appellant will not be prejudiced by the Board's 
adjudication of his increased rating claim.  

Disability ratings are determined by evaluating the extent to 
which the appellant's service-connected disabilities affect 
the ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R., Part 4 (2009).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2009) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.

38 C.F.R. § 4.2 (2009) requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the service member working or seeking work.  38 C.F.R. § 4.7 
(2009) provides that, where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2009).  With respect to the issues before the 
Board, the appeal does stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2009).

I.  Post-Operative Residuals of a Repair of the Right Fifth 
Toe

Service connection for this condition was originally granted 
in a rating action issued in January 1993.  A noncompensable 
evaluation was assigned in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 5284 
(1991).  The effective date of the award was determined to be 
September 1, 1991.  The appellant was notified of this action 
and he submitted a notice of disagreement claiming that the 
small toe condition produced pain.  

It was not until 1997 that the appellant's right foot little 
toe was examined.  An x-ray film from January 1997 showed 
repair to the fifth toe but no other findings were reported.  
An examination was also accomplished in January 1997.  At 
that time, the appellant complained of pain in the toe.  Upon 
examination, it was noted that the appellant could not 
dorsiflex the toe.  However, it was found that the appellant 
could walk without a limp and could stand on his toes.  No 
additional findings were reported.  

The next examination of the foot did not occur until August 
of 2000.  Before the examination, the appellant complained of 
pain in his foot and of sometimes having difficulty walking.  
Unfortunately, specific findings with respect to the right 
little toe were not made in the examination report.  X-ray 
films accomplished at that time did not reveal specific 
findings with respect to the toe.  

An examination of the right little toe was accomplished in 
April 2005 after the appellant presented himself to the 
Podiatry Clinic at his VA Medical Center (VAMC).  The 
appellant complained of a painful callus to the right fifth 
toe along with pain in general of the feet.  He stated that 
since undergoing the surgery to correct the right fifth toe 
(hammer toe surgery), calluses reformed on the toe causing 
discomfort.  The toe itself was found tender to the touch and 
the appellant was diagnosed as again suffering from hammer 
toe.  He was told to wear a wider shoe and work with creams 
and a pumice stone to reduce the callus (and any new calluses 
in the future).  

Four years later, in April 2009, the appellant underwent 
another examination of the little toe.  It was reported that 
there was decreased movement along with some deformity of the 
toe.  Pain was also noted in the examination report.  

As reported above, the appellant's VA treatment records have 
been obtained and included in the claims folder for review.  
These records show that, on occasion, the appellant has 
presented himself to the VA podiatry clinic for pain and 
discomfort emanating from the little toe.  H has been given 
nonsteroidal therapy.  However, he has not been prescribed 
shoes or orthotics that would alleviate the complaints of 
pain and his visits to the podiatry clinic have been sporadic 
over the years.

A noncompensable evaluation has been assigned in accordance 
with the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 5284 (2009).  Under this code, moderate 
residuals of foot injuries warrant a 10 percent evaluation.  
A 20 percent evaluation requires moderately severe residuals 
of foot injuries.  A 30 percent evaluation requires severe 
residuals.  Actual loss of use of the foot will be evaluated 
as 40 percent disabling.  38 C.F.R. § 4.71a, Note following 
Diagnostic Code 5284 (2009).

The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  It 
should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  Rather, it is the Board's responsibility to 
evaluate all the medical evidence and determine the 
appropriate rating that would compensate the appellant for 
impairment in earning capacity, functional impairment, 
etcetera.  See 38 C.F.R. §§ 4.2, 4.6 (2008).

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45, under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In order to warrant a compensable rating, the evidence must 
show a moderate foot disability.  38 C.F.R. Part 4, 
Diagnostic Code 5284 (2009).  The aforementioned medical 
evidence does reflect such a disability.  The medical 
evidence, i.e., the medical treatment records and the 
examinations of the feet, have revealed an objective 
abnormality of the toe.  Although pain has not been shown to 
affect the overall mobility of the foot, pain and a slight 
decrease in the range of motion of the little toe has been 
documented.  The x-ray findings have not, however, indicated 
that arthritis is present.  The medical examination reports 
have shown that there was pain and occasional tenderness.  

The Board acknowledges the appellant's statements and 
assertions that he experiences pain the right small toe.  
While lay witnesses are generally not competent to offer 
evidence which requires medical knowledge, such as opinions 
regarding medical causation or a diagnosis, they may provide 
competent testimony as to visible symptoms and manifestations 
of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board observes that the appellant has, over the long course 
of this appeal, described symptomatology showing a moderate 
foot disability with respect to the service-connected 
fractured small right toe residuals.  Moreover, the 
statements proffered during the course of this appeal have 
not been contradictory.  His recitation of the symptoms 
produced by his toe condition has remained consistent.  The 
Board finds that the appellant's written evidence is 
credible, probative, and it adds weight to the overall claim.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).

After a careful review of the record and resolving all 
benefit of the doubt in favor of the appellant, the Board 
finds that the appellant's post-operative residuals of a 
surgery to the right little toe warrants a rating of 10 
percent under diagnostic code 5284 for a moderate foot 
injury.  However, an evaluation in excess of 10 percent is 
not in order.  The appellant's gait and his foot mobility 
have not been affected by the toe injury residuals and he has 
not been prescribed orthotics for the condition.  As such, 
the Board finds that the appellant's right small toe 
disability more nearly approximates that of a moderate foot 
injury and warrants a 10 percent evaluation during the entire 
time of this appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2008).

II.  Left Shoulder

The appellant has come before the VA claiming that his left 
shoulder, which is his minor or nondominant shoulder, 
disability has become more disabling, and as such, a higher 
disability rating should be assigned.  The appellant's 
shoulder disability has been rated in accordance with the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
5024 (2009), which provides the rating criteria for 
evaluation of tenosynovitis.  This code indicates that the 
disability is to be rated on limitation of motion of the 
affected body part, as degenerative arthritis.

Degenerative arthritis, established by x-ray findings is 
rated according to limitation of motion for the joint or 
joints involved.  Where limitation of motion is 
noncompensable, an evaluation of 10 percent is assigned for 
each major joint (including the ankle and the knee) or group 
of minor joints affected by limitation of motion to be 
combined not added under Diagnostic Code 5003.  38 C.F.R. 
Part 4 (2009).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).  

Under 38 C.F.R. Part 4, Diagnostic Code 5201 (2009), 
limitation of motion of the major or minor arm at shoulder 
level warrants a 20 percent disability rating.  The left 
shoulder is the minor arm.  Limitation of motion of the minor 
arm midway between the side and shoulder level warrants a 20 
percent disability rating.  A 30 percent rating is warranted 
when there is limitation of motion to 25 degrees from the 
side.  Under Diagnostic Code 5203, for impairment of the 
clavicle or scapula in the major or minor arm, a 10 percent 
rating is granted for malunion or nonunion without loose 
movement; a 20 percent rating is granted for nonunion with 
loose movement or for dislocation.  38 C.F.R. Part 4, 
Diagnostic Code 5203 (2009).

Normal ranges of upper extremity motion are defined by VA 
regulation as follows:  forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Board notes that the intent of the Rating Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or misaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2009).

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2009).  
Under 38 C.F.R. § 4.40 (2009), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Veterans Appeals, 
hereinafter the Court, expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
The Court, in DeLuca, held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 
4.45.  It was also held that the provisions of 38 C.F.R. § 
4.14 (avoidance of pyramiding) do not forbid consideration of 
a higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  However, the Board 
notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 (2009) should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

The record indicates that service connection was granted in 
August 2002 for tendonitis of the left shoulder.  The 
effective date of the rating was determined to be August 20, 
2001.  A 10 percent rating was assigned.  Shortly thereafter, 
the appellant underwent surgery to the left shoulder.  A 
temporary total rating was awarded for the period of 
September 27, 2002, to July 1, 2003.  After that date, the 
disability was again assigned a 10 percent rating.  

This rating was only in effect until November 24, 2003, when 
another surgery was performed on the left shoulder.  Again a 
temporary total rating was assigned; this remained in effect 
until February 1, 2004.  After that date, and until April 28, 
2009, a 10 percent rating was assigned.  After April 27, 
2009, the disability was assigned a 20 percent disability 
evaluation.  

Prior to service connection being granted, the appellant 
underwent a VA examination of the left shoulder in August 
2000.  At that time, it was noted that there was "some" 
restriction of motion of the left shoulder.  Left shoulder 
forward elevation was 150 degrees and left shoulder abduction 
was 130 degrees.  Internal rotation was 90 degrees and 
external rotation was 85 degrees.  Pain and tenderness was 
noted but crepitus was not found.  It was further noted that 
the appellant was incapable of touching his back with his 
left hand due to the left shoulder condition.  

The next VA examination of the left shoulder did not occur 
until April 2009.  The examiner noted that the appellant 
complained of "moderate sharp pain" in the shoulder that 
increased after normal use of the shoulder.  The examiner 
further wrote that the appellant had moderate functional 
impairment of the shoulder and that the appellant was unable 
to lift the arm above his head, he was unable to lift more 
than five pounds, and he was incapable of performing forceful 
pulling/pushing/reaching.  

A review of the appellant's VA medical treatment records 
indicate that during the period of this appeal, the appellant 
has sought repeated treatment for his left shoulder 
disability.  He has complained of pain emanating from the 
joint and pain when moving his left arm over his head.  More 
recent medical records reflect that the appellant had been 
undergoing physical therapy for the left shoulder disability.  
Additionally, the treatment records indicate the presence of 
moderate to severe crepitus and arthritis has been reported 
on x-ray film results.  The constant in the records are the 
appellant's complaints of pain and restriction of movement of 
the shoulder.  It is further recognized that during the 
course of the appeal, the appellant has consistently sought 
treatment, whether it be in the form of medications or 
physical therapy or simply by review by a medical 
professional, with respect to his shoulder.  Such action has 
been noted in the history portions of all of the VA-sponsored 
medical examination reports.

The evidence clearly indicates that since the appellant 
applied for an increased evaluation, that he has, at least, 
moderate limitation of motion of the left shoulder.  However, 
there is no indication from the record that the appellant now 
suffers from a flail shoulder, nonunion of the humerus, or 
fibrous union of the humerus.  Additionally, there is no 
evidence of record suggesting or indicating that there is 
even recurrent dislocation of the left shoulder.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Upon 
reviewing the longitudinal record in this case, it is the 
determination of the Board that the evidence does support an 
evaluation of 20 percent pursuant to the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 5201 (2009).  The 
medical examinations do show that there is moderate to 
moderately severe limitation of motion of the left shoulder.  
Moreover, he suffers from pain and a VA care providers has 
concluded that there is, at least, moderate functional loss 
of the shoulder.  Moreover, tenderness in the shoulder has 
been consistently shown and complained thereof.  Resolving 
the benefit-of-the-doubt in the appellant's favor, the Board 
concludes that, when functional loss due to pain and weakness 
under 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2009) is considered, 
along with the restriction of movement of the shoulder, a 20 
percent evaluation is warranted.

Nevertheless, does the evidence support an evaluation in 
excess of 20 percent at any time during the course of the 
appeal?  It is the conclusion of the Board that the evidence 
does not.  In this regard, the Board notes the lack of 
evidence of such findings as neurological impairment, loss of 
strength, and/or muscle atrophy.  In summary, when the range 
of motion of the left shoulder is considered together with 
the evidence showing functional loss, to include the lack of 
clinical findings pertaining to neurological deficits, muscle 
strength, and muscle atrophy, the preponderance of the 
evidence is against a rating in excess of 20 percent.  
Moreover, the medical evidence fails to show that the 
appellant suffers any additional functional loss and/or 
limitation of motion during flare-ups or with use that would 
qualify the appellant for an evaluation in excess of 20 
percent.

The Board notes that while x-ray films have shown that the 
appellant now suffers from arthritis of the joint, a separate 
rating for arthritis, based on limitation of motion, has not 
been assigned as such an assignment would be pyramiding and 
not allowed by 38 C.F.R. § 4.14 (2009).  Additionally, a 
separate rating for scars secondary to the two surgeries on 
the shoulder have not been assigned because the scars are 
minimal, nontender to the touch, and do not manifest 
themselves to a compensable degree in accordance with the 
diagnostic criteria used to evaluate scars.

III.  Extraschedular Evaluation

Finally, the Board has also considered whether the appellant 
is entitled to an extraschedular evaluation for either 
disability over the long course of this appeal.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the appellant's 
right little toe disability and left shoulder disorder with 
the established criteria found in the rating schedule shows 
that the rating criteria reasonably describe the appellant's 
disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant has required frequent hospitalizations for either 
condition.  Additionally, there is not shown to be evidence 
of marked interference with employment solely due to either 
disability.  There is nothing in the record which suggests 
that the disabilities themselves markedly impacted his 
ability to perform a job.  Moreover, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disabilities on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) (2009) is not 
warranted.


ORDER

1.  An evaluation of 10 percent for the residuals of surgery 
of the right fifth toe, from the date of the appellant's 
original claim for benefits, is granted, subject to the 
regulations governing the disbursement of monetary benefits.

2.  An evaluation of 20 percent for a left shoulder 
disability, prior to September 27, 2002, is granted, subject 
to the regulations governing the disbursement of monetary 
benefits.

3.  An evaluation of 20 percent for a left shoulder 
disability, after March 31, 2003, and prior to November 25, 
2003, is granted, subject to the regulations governing the 
disbursement of monetary benefits.

4.  An evaluation of 20 percent for a left shoulder 
disability, after February 1, 2004, and prior to April 27, 
2009, is granted, subject to the regulations governing the 
disbursement of monetary benefits.

5.  Entitlement to an evaluation in excess of 20 percent for 
a left shoulder disability, after April 27, 2009, is denied.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


